DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Detailed Action
This Office Action is in response to the Applicant’s reply received 11/04/21.  Claims 1, 3-8, and 11-13 are pending and considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The invention appears to employ a specific strain of  bacteria, Rhodopseudomonas palustris GJ-22.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as detailed in [00040] of the specification.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years 

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

	Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

	The Applicant is missing 4-6 of the requirements above listed.  Also the Applicant does not alternatively mention that the deposit has been accepted under the Budapest Treaty and that all restrictions on the availability of the material will be irrevocably removed upon the granting of the patent.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

An exopolysaccharide from Rhodopseudomonas palustris having the structure of: the  exopolysaccharide is extracted by alcohol precipitation from Rhodopseudomonas palustris GJ-22 fermentation broth, the Rhodopseudomonas palustris GJ-22 deposited in the China General Microbiological Culture Collection Center located at Institute of Microbiology Chinese Academy of Sciences with CGMCC No: 17356


The structure of the exopolysaccharide (EPS) is defined how it is extracted by alcohol precipitation.  However this product-by-process limitation is not sufficient to provide a structure of the EPS claimed.  The limitation that the EPS is purified from a fermentation broth by alcohol precipitation is a property of the polysaccharide, not a means to define its structure.  This property does not provide a way to conclude the elements or their geometry to each other to define the structure of the EPS.  
	The Specification [0005] includes a structure of an EPS 
	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
This structure uses unconventional abbreviations for the monosaccharides for this EPS.  Standardized nomenclature for glycans is provided NCBI (Symbol Nomenclature for Glycans (SNFG)).  Nowhere does it show the meaning of “Manp”.  While “Man” appears to be D-Mannose (see NCBI, pg 8), no abbreviation corresponds to Manp.  The Specification does not provide any definition for Manp.  Since the structures for the EPS 
	Claim 3, step 3 includes the term “rude polysaccharide” with no definition in the Specification.  This is believe to be a typo for “crude polysaccharide” as recited in step 2.  This term must be corrected to clarify this step.  It is noted “protease enzymolysis method” and “Sevag method” are defined in [00012] and [00046].
Claim 8 contains the trademark/trade names Hi Trap Q Sepharoe High Performance and Sepharose [SIC] CL-6B chromatography column.  It is believe “Seharose CL-6B” is a typo for “Sepharose CL-6B”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the brand of anion exchange column and molecular exclusion column and, accordingly, the identification/description is indefinite.


35 U.S.C. 101 REJECTION BASED ON JUDICIAL EXCEPTIONS
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) recite(s) an exopolysaccharide (EPS), a natural product of Rhodopseudomonas paulustris GJ-22. This judicial exception is not integrated into a practical application because it reads on a EPS naturally produced by a unmodified strain of naturally occurring bacteria. The claim does not add any additional elements that are sufficient to amount to significantly more than the judicial exception. 
Following the analysis provided Revised Subject Matter Eligibility Guidance (Federal Register/Vol 84, No. 4, pg. 50) the results are:
Step 1:  Yes, claim 1 is drawn to a composition of matter.
Step 2A Prong One: Yes, the claims are drawn to the following judicial exception:
a natural product that can be obtained from a naturally occurring bacteria.   GJ-22 was isolated in 2012 from activated sludge samples (Yin, 2012, section 2.2).  The Specification does not disclose that any modification was made to this bacteria.  The alcohol precipitation process in the specification does not disclose that the EPS was modified from its native 
Step 2A Prong Two:  No, the claim does not recite any elements which integrate this EPS into a practical application.  The claim is only drawn to the purified EPS.
Step 2B: Claim 1 is drawn to the naturally occurring EPS which may be isolated by alcohol precipitation. The Specification does not provide any evidence that this purification process alters the structure of the EPS. It appears that claim 1 does not add significantly more than the judicial exception and is not eligible subject matter under 35 USC 101.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699